I i Ll La —_——

|
Case 1:18-cv-10836-PGG Dock raft 46 (GHGs 95/06/19 Page 1 of 4

Reg. No. bd
‘Federal. Correctional::In

 

Terre Haute,

oS ~ Po e™ ta se
we i earn

To: “ CEN Re

The Office of the United States Postmaster General
475 L'Enfant Plaza SW

Washington, DC 20260

Martin S. Gottesfeld

12982-104
stitutions). ke

P.0. Box 33

IN 47808

CC:

The Office of the Inspector General The Honorable Paul G.| Gardephe
United States Department of Justice United States District Judge
950 Pennsylvania Ave. NW, Room 4322 500 Pearl St.
Washington, DC 20530 New York, | NY 10007

The Honorable Marcia Krieger

Chief United States District Judge
901 19th St., Room A-105

Denver, CO 80294

Wednesday, May 29th, 2019
In Re: Strange Oceurences Affecting Mail to Federal Courts
To Whom It May Concern:

I hope that this letter finds you well. My name is Martin S. Gdt
and I am an inmate in the communications management unit (CMU) of the
Correctional Institution (FCI) Terre Haute, Indiana. My federal regis
number is 12982-104.

I am writing because I have noticed odd happenings with United S
Postal Service (USPS) mail between the FCI Terre Haute CMU and U.S. f
courthouses. In multiple instances, these have affected the filing df

important legal documents. So, this is obviously a very serious issue}

Thus, may I inquire as to whether or not it is a practice of the
cancel postage stamps on flat (Manila) envelopes by having a person im

mark across them using a black permanent marker? I do not believe suc
the case due to the heavy volume of mail which is efficiently handled

USPS and the time-consuming, labor-intensive, and monotonous nature o
practice. If I am correct that the USPS does not do such, then I beli
the Office of the United States Postmaster General may be quite inter
see some of the documents which are available on PACER in the case of|

tesfeld
Federal
tration

tates
ederal

USPS to
anually
h to be
by the
ff such a
eve that
ested to

Gottesfeld v. Hurwitz, et al., (S. D. NY 1:18-cv-10836-PGG). Specifically,

docket entry (D.E.) 40 at page 19, D.E. 49 at page 5, and D.E. 50 at
each show flat (Manila) envelopes as they were recéived at the U.S. D
Court in Manhatten, and in each instance it is obvious that somebody
marked across the postage stamps with a black permanent marker.

These can be compared to, ibid., D.E. 2 at page 18 (mailed from
different facility), D.E. 43 at page 21 (a much-less-sensitive filing
perspective of the Federal Bureau of Prisons (FBOP)), and D.E. 45 at
(also a much-less-sensitive filing from the FBOP's perspective).

A similar document, also showing the manual cancellation of U.S.
stamps with a black permanent marker, is available on PACER in the do
. the:case-of. Cox-v.-Dodd,:etvals; (D..Colo. 1:18-cv-02328-CMA-NYW).-PL
D.E. 9-4 at page 10 therein. -

~ Page 1 of 2 -

page 29
istrict
manually

jab)

from the
page 7

postage
cket of
CAS OS CO rete ee

 
 

 

Case 1:18-cv-10836-PGG Document 56 Filed 06/06/19 Page 2 of 4

 
 
 
 

tmAdditionally:;: :-E haveewitnessed such mail, which was properly addressed to

the. UsS. District Cotictat “901 19th St., Room "A-105, Denver, CO. 80294+3589, be.-

-~yéturned here=to thesFCI<Terre Haute CMy recently: with: stamps“cancelled:-in--+?-
precisely the same fashion and with "Postage Due $1.16" (emphasis in original)
handwritten on the envelope in black permanent marker without the usual ink
stamp from the USPS.

Inmates here at the FCI Terre Haute CMU do not have such black permanent
markers. Also, it is worth noting that inmates here in the FCI.Terre Haute CMU
cannot seal their own mail to U.S. federal courts like inmates elsewhere in
the FBOP system (please see Gottesfeld v. Hurwitz, et al. D.E. 45 at, page 3
18). Instead, we must rely on FROP staff to do that for us (please ser ibid.
79). And, perhaps not too surprisingly, our mailings regularly arrive Oe
courts and attorneys unsealed, empty, or not at all (please see ibid. £110).

 

_ Now, in this letter I am prevented from disclosing to your office the
various national political publications for which I write due to a former FBOP
policy which was struck down by The Honorable U.S. District Court for] The
District of Colorado as unconstitutional (please see Jordan v. Pugh, 504 F.
Supp. 2d 1109 (D. Colo. 2007)) and later rescinded by the FBOP (pleasé see
McGowan v. United States, 825 F. 3d 118 (2d Cir. 2016)). I believe that this
unconstitutional and rescinded former policy is still being enforced in order
to undermine my ability to have issues like those mentioned above taken
seriously by offices such as that of the U.S. Postmaster General and the
Inspector General of the U.S. Department of Justice. However, I do believe
that I am permitted to ask you to Google my name, and that if you were to do
so, you would find the results illuminating.

 

v

Similarly, I am told that I may not inquire with» your’ office for| comment
prior to publication due to the same unconstitutional and rescinded former
FBOP policy. I believe that I can say, though, that a great many Americans may
be very interested to know what is happening with these mailings and to see *
the Office of the United States Postmaster General get to the bottom.of this
matter expeditiously, as I am sure that it is more than able to do.

If you have any questions for me, then please do let me know. I would be
happy to be of assistance in resolving this problem.

Finally, may I ask that your office kindly acknowledge this message so
that I can be sure that it arrived intact? I. believe this to be a prudent
precaution given the nature of the events in controversy.

Sincerely,

/ Ee lp

Martin S. Gottesfeld
Rolling-Stone--Featured Human Rights Activist

2 Bren Fone ~ Page 2 of 2 -

 
Case 1:18-cv-10836-PGG Document 56 Filed 06/06/19 Page 3 of i4

Martin S. Got

Reg. No.: 12

Federal Correctional Inst
P.O.

Terre Haute, I

Clerk of the Court: Pro Se Intake
United States District Court ,

Southern District of New York |
500 Pearl St.
New York, NY 10007

Wednesday, May 29th, 2019
In Re: 1:18-cv-10836-PGG Letter Non-Motion

To Whom It May Concern:

i piease ask that the enclosed be filed on the do
1:18- te. 7108 6-PGG as a Letter (Non-Motion), and for the Cl

Court to kindly use the SASE provided to mail me the
PACER receipt?

My thanks in advance,

Martin S. Gottesféld, pro se
Reg. No.: 12982-104
Federal Correctional Institution

P.O. Box 33
Terre Haute, IN 47808

- Page 1 of 1 -

Le

ttesfeld
982-104
itution
Box 33
N 47808

cket of
erk of

 
 

 

 

&

VSO YWHAATUYOA
PURPLE HEARTS ¢

sa]eis PeHun,
2000} AN "MYHOA MAN
AS Heed 00S
WII AS Od

8762-000°91-0692
€£b0z “wer OOF 2qe7

who yusia SN # ONIMOVUL S
<701-C86ClL@ ;

PURPLE HEART

® FDIAUAS
SALVIS

 

‘URPLE HEARTS &
